Exhibit 10.72

CMGI, INC.

SUMMARY SHEET

OF

EXECUTIVE OFFICERS COMPENSATION

EXECUTIVE OFFICERS

The executive officers of the Company serve at the discretion of the Board of
Directors. From time to time, the Human Resources and Compensation Committee of
the Board of Directors reviews and determines the salaries that are paid to the
Company’s executive officers. The following table sets forth the annual salary
rates (effective November 1, 2007), target bonus and target grant under the
Company’s FY 2008 Performance Based Restricted Stock Bonus Plan for the
Company’s executive officers.

 

Name

   Base
Salary    Target Bonus
(as % of base
salary)     Target Grant
Under FY 2008
Performance Based
Restricted Stock
Bonus Plan

Joseph C. Lawler

   $ 645,000    125 %   N/A

Steven G. Crane

   $ 400,000    60 %   90,000

Peter L. Gray

   $ 300,000    50 %   90,000

Mark J. Kelly

   $ 315,000    60 %   90,000

William R. McLennan

   $ 400,000    60 %   150,000

David J. Riley

   $ 238,000    50 %   90,000

Scott D. Smith

   $ 400,000    60 %   90,000